DAUKSCH, Judge.
This is an appeal from an order and judgment dismissing a complaint for declaratory relief. Although we agree with the trial court that the complaint failed to plead sufficient legal and factual bases to invoke entitlement to declaratory relief, we have determined appellant should have been given leave to amend the complaint. Appellant has assured this court that it can plead sufficiently to allow the court to grant the declaratory relief, so it should be allowed to do so. Attorneys’ fees have been denied to this point; however, if appellant fails to establish a proper cause of action upon amending the pleadings, then the court may well entertain that question again.
REVERSED and REMANDED.
GRIFFIN, C.J., and HARRIS, J., concur.